SO ORDERED.

SIGNED this 20th day of December, 2019.




____________________________________________________________________________




             IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF KANSAS



In re:

Dewey Dennis Preston,                            Case No. 18-41253
                                                 Chapter 12
                       Debtor.


  Memorandum Opinion and Judgment Finding that Claim of CNH
         Industrial Capital America, LLC is Unsecured

     In this Chapter 12 case, Debtor Dewey Dennis Preston’s proposed plan1

treats the claim of CNH Industrial Capital of America, LLC (hereafter CNH)

as unsecured. According to Debtor, CNH’s security interest in Debtor’s non-



     1
         Doc. 95.



              Case 18-41253   Doc# 199    Filed 12/20/19   Page 1 of 17
titled personal property is unperfected because CNH’s filed financing

statements do not correctly state Debtor’s name. CNH objected to the

proposed plan.2 Debtor also filed an objection to CNH’s claim,3 to which CNH

responded.4 A joint stipulation of facts was filed,5 the perfection issue was

fully briefed, and oral arguments were heard.6

      For the reasons discussed below, the Court finds that under Article 9 of

the Kansas Uniform Commercial Code, which requires the use of Debtor’s

name on financing statements as stated on his driver’s license, CNH’s

security interest in untitled personal property is unperfected and therefor

CNH’s claim is properly treated as unsecured in Debtor’s proposed plan. Both

of CNH’s financing statements state Debtor’s name as “Preston D.Dennis.”

“Preston” is in the box for Surname, and “D.Dennis” is in the box for First

Personal Name. The “Additional name(s)/initial(s)” box is blank. Because

Debtor’s name stated on his driver’s license is “Preston D Dennis,” without a

period and with a space, Article 9 of the Kansas Uniform Commercial Code



      2
          Doc. 122.
      3
          Doc. 150.
      4
          Doc. 177.
      5
          Doc. 156.
      6
          Debtor appears by David R. Klaassen. CNH appears by Kelsy N. Frobisher.

                                          2


               Case 18-41253   Doc# 199   Filed 12/20/19   Page 2 of 17
regarding financing statements requires the conclusion that CNH’s financing

statements were was “seriously misleading,” and not saved from that fate by

the “safe harbor.” CNH’s financing statements are therefore ineffective.7

I.    Findings of Fact

      The stipulated facts are as follows. Debtor’s full legal name is Dewey

Dennis Preston. His father’s name is Dewey Denzil Preston. To avoid

confusion, Debtor has historically held himself out as “D. Dennis Preston”

(with a period and a space). Debtor filed for relief under Chapter 12 on

October 3, 2018. Until June 7, 2019, Debtor’s Kansas driver’s license

displayed his name as “Preston D Dennis” (without a period but with a

space).8



      7
        This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a) and
(b) and the Amended Standing Order of Reference of the United States District Court
for the District of Kansas that exercised authority conferred by § 157(a) to refer to the
District’s Bankruptcy judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order No. 13-1, printed in D. Kan. Rules of
Practice and Procedure at 168 (March 2018). A determination of the validity, extent,
or priority of liens is a core proceeding that ths Court may hear and determine as
provided in 28 U.S.C. § 157(b)(2)(K). There is no objection to venue or jurisdiction over
the parties.
      8
        After the bankruptcy case was filed, Debtor obtained a new Real ID Kansas
driver’s license. The name stated thereon is “Dewey Dennis Preston.” Debtor initially
argued that this change was material to the perfection issue and briefs addressed this
issue, but Debtor later abandoned that position. See K.S.A. 84-9-507(c) (governing a
change in a debtor’s name and whether a financing statement becomes “seriously
misleading” because of that name change).

                                           3


              Case 18-41253     Doc# 199    Filed 12/20/19   Page 3 of 17
      Prepetition Debtor entered into the two Retail Installment Sale and

Security agreements with CNH that are the subject of this dispute.9 On June

26, 2015, Debtor executed documents for financing his purchase of a Case

combine, and on January 5, 2016, he executed documents for financing his

purchase of a Case combine header. On June 29, 2015, CNH filed a UCC-1

financing statement to perfect its purchase money lien on the combine, and

on January 8, 2016, CNH filed a UCC-1 financing statement to perfect its lien

on the combine header. Both of these UCC-1’s list Debtor’s name as “Preston

D.Dennis” (with a period but no space). Preston is in the box for Surname,

and “D.Dennis” is in the box for First Personal Name. The “Additional

name(s)/initial(s)” box is blank.

II.   Conclusions of Law

      A.     Positions of the Parties

      The issue is whether CNH’s financing statements for the combine and

the header are effective to perfect its security interests. Debtor devoted his

brief to showing that they are not. According to Debtor, as stated in his

opening and responsive briefs, because CNH’s financing statements did not




      9
        In addition, on September 27, 2013, Debtor executed documents with CNH for
financing his purchase of a Case tractor. Postpetition that contract was assigned to a
third party who has not participated in this litigation or filed a proof of claim.

                                          4


             Case 18-41253     Doc# 199    Filed 12/20/19   Page 4 of 17
state the name of Debtor in the manner required by K.S.A. 84-9-50310 and

because an official UCC search using Debtor’s name as required by Article 9

does not locate the financing statements, CNH’s interests are unperfected.

CNH argues that its financing statements perfected its security interests

because Debtor has admitted that CNH is perfected and because the

financing statements correctly state Debtor’s name.

      B.       The Court Rejects CNH’s Waiver Defense

      CNH’s first defense that Debtor has admitted the CNH financing

statements are effective to perfect CNH’s security interests is based upon

paragraph 18 of the parties’ joint stipulation of facts. That paragraph states,

“As of May 6, 2019, Debtor (via counsel) reported to the Court that his initial

concerns about Debtor’s name and lien validity had been investigated and

evaluated and that Debtor had concluded . . . CNH [is] properly secured as

asserted in [its] claims.”11 At oral argument, the Court made inquiry about

this defense. Counsel for CNH could not identify any reliance on Debtor’s

counsel’s report. Debtor’s counsel advised the Court that the report was made

before examination of CNH’s financing statements and was based upon


      10
         K.S.A. 2018 Supp. 84-9-503. Except as otherwise stated or required by the
context, references in the text to Article 9 of the Kansas Uniform Commercial Code are
to the 2018 Supplement.
      11
           Doc. 156.

                                           5


                Case 18-41253   Doc# 199   Filed 12/20/19   Page 5 of 17
representations of CNH’s counsel that CNH was properly perfected. CNH’s

counsel did not dispute this information, and did not advise the Court that

she wished to pursue the defense. The Court therefore rejects the suggested

defense that Debtor has admitted that CNH is secured.

      C.       Controlling Sections of Article 9 of the Kansas Uniform
               Commercial Code

      The narrow issue before the Court is therefore whether CNH’s UCC-1

financing statements filed on June 29, 2015 and on January 8, 2016 are

effective to perfect CNH’s security interests. In this case, where both the

collateral and Debtor are located in Kansas, Kansas law determines the

perfection or nonperfection of a security interest.12 Under Kansas law, a

financing statement must be filed with the Office of the Kansas Secretary of

State to perfect a security interest in non-titled personal property, such as

Debtor’s combine and header.13 A financing statement is sufficient only if it:

provides the name of the debtor; provides the name of the secured party; and

indicates the collateral covered by the financing statement.14 Section 84-9-

503(a)(4) then provides that if the debtor is an individual to whom Kansas



      12
           K.S.A. 2018 Supp. 84-9-301.
      13
           K.S.A. 2018 Supp. 84-9-310 and 84-9-501.
      14
           K.S.A. 2018 Supp. 84-9-502(a).

                                            6


                Case 18-41253   Doc# 199    Filed 12/20/19   Page 6 of 17
has issued a driver’s license or identification card, the name of the debtor is

sufficiently stated “only if the financing statement provides the name of the

individual which is indicated on the driver’s license or identification card.”15

In this case, the relevant names are as follows:

                      Surname        First Name        Middle Name

           License    Preston        D                 Dennis
           UCC-1      Preston        D.Dennis

      The effect of errors or omissions on a financing statement are addressed

by K.S.A. 84-9-506. It provides in part:

              (a) Minor errors and omissions. A financing
              statement substantially satisfying the requirements of
              this part is effective, even if it has minor errors or
              omissions, unless the errors or omissions make the
              financing statement seriously misleading.

              (b) Financing statement seriously misleading.
              Except as otherwise provided in subsection (c), a
              financing statement that fails sufficiently to provide the
              name of the debtor in accordance with K.S.A.
              84-9-503(a), and amendments thereto, is seriously
              misleading.

Accordingly, under subsections (a) and (b), a financing statement that does

not use the name of the debtor from the debtor’s driver’s license or




      15
           Emphasis added.

                                           7


               Case 18-41253    Doc# 199   Filed 12/20/19   Page 7 of 17
identification card, as required by K.S.A. 84-9-503(a)(4), is seriously

misleading and therefore ineffective to perfect the security inst.

      There is an exception under the “safe harbor” of K.S.A. 84-9-506(c). It

provides:

               (c) Financing statement not seriously misleading.
               If a search of the records of the filing office under the
               debtor’s correct name, using the filing office’s standard
               search logic, if any, would disclose a financing
               statement that fails sufficiently to provide the name of
               the debtor in accordance with K.S.A. 84-9-503(a), and
               amendments thereto, the name provided does not make
               the financing statement seriously misleading.

In other words, if the financing statement could be found by performing a

search using the filing office’s standard search logic, then the financing

statement would not be “seriously misleading,” even if it did not comply with

K.S.A. 84-9-503(a)(4).

      The current requirement of K.S.A. 84-9-503(a)(4)—that the name on the

financing statement must be that indicated on the debtor’s driver’s

license—was enacted by the 2012 Kansas legislature.16 K.S.A. 84-9-506 has

not been amended since 2000.

      Prior to its amendment in 2012, K.S.A. 84-9-503(a)(5)(A) provided that

a financing statement sufficiently provided the name of the debtor, “[i]f the



      16
           L. 2012, ch. 84.

                                           8


                Case 18-41253   Doc# 199   Filed 12/20/19   Page 8 of 17
debtor has a name, only if it provides the individual . . . name of the debtor.”

This requirement spawned litigation.17 The Kansas Supreme Court in

Pankratz Implement Co.18 held that a financing statement using the debtor’s

name “Roger House,” rather than the debtor’s correct name, “Rodger House,”

was seriously misleading and ineffective. The court held that the creditor’s

“use of debtor’s misspelled name failed to provide the individual name of the

debtor in accord with K.S.A. 2003 Supp. 84-9-503(a).”19 Under K.S.A. 2003

Supp 84-9-506(a), the financing statement was therefore ineffective unless it

was not seriously misleading. Under K.S.A. 2003 Supp. 84-9-506(b), a

financing statement that failed to provide the name of the debtor in accord

with K.S.A. 2003 Supp. 84-9-503(a) was seriously misleading unless it

satisfied the safe harbor of K.S.A. 2003 Supp. 9-506(c). But the creditor was

not rescued by the safe harbor because using the debtor’s correct name and


      17
        See, e.g., Clark v. Deere & Co. (In re Kinderknecht), 308 B.R. 71 (10th Cir. BAP
2004); Morris v. Snap-On Credit, LLC (In re Jones), No. 05-16909, 2006 WL 3590097
(Bankr. D. Kan. Dec. 7, 2006); Parks v. Berry (In re Berry), No. 05-14423, 2006 WL
3499682 (Bankr. D. Kan. Dec. 1, 2006); Morris v. Snap On Credit, LLC (In re Stewart),
No. 04-16838, 2006 WL 3193374 (Bankr. D. Kan. Nov. 1, 2006); Parks v. Berry (In re
Berry), No. 05-14423, 2006 WL 2795507 (Bankr. D. Kan. Sept. 26, 2006); Nazar v.
Bucklin Nat’l Bank (In re Erwin), No. 02-10227, 02-5176, 2003 WL 21513158 (Bankr.
D. Kan. June 27, 2003). With the exception of In re Erwin, these cases strictly construe
the K.S.A. 84-9-503 name requirement.
      18
           Pankratz Implement Co. v. Citizens Nat’l Bank, 281 Kan. 209, 130 P.3d 57
(2006).
      19
           Id. at 216, 130 P.3d at 62.

                                             9


                Case 18-41253     Doc# 199   Filed 12/20/19   Page 9 of 17
the filing office’s standard search logic did not reveal the security interest

with the misspelled name. The court read K.S.A. 2003 Supp. 84-9-503

together with K.S.A. 2003 Supp. 84-9-506 and interpreted them as part of “a

whole scheme” and rejected reliance on one section alone.20 The court

reasoned that the language used by the legislature and the intent behind the

statutes “had the effect of shifting the responsibility of getting the name on

the financing statement to the filing party, thereby enabling the searching

party to rely upon that name and eliminating the need for multiple searches

using variations of the debtor’s name.”21

      The Kansas Supreme Court in Pankratz Implement Co. relied upon the

decision of the Bankruptcy Panel for the Tenth Circuit in Kinderknecht.22 In

that case, the panel reversed a decision of the bankruptcy court and held that

the use in the financing statement of the debtor’s nick name, Terry J.

Kinderknecht, rather than his legal name, Terrance J. Kinderknecht, was

seriously misleading. The Kansas Supreme Court found the Kinderknecht

panel decision sound and quoted the following portion of its reasoning:




      20
           Id. at 220, 130 P.3d at 64.
      21
           Id. at 217, 130 P.3d at 63.
      22
           In re Kinderknecht, 308 B.R. at 71.

                                            10


               Case 18-41253     Doc# 199   Filed 12/20/19   Page 10 of 17
[K.S.A. 2003 Supp. 84–9–503 requiring use of an
individual’s debtor’ name] was enacted to clarify the
sufficiency of a debtor’s name in financing statements.
The intent to clarify when a debtor’s name is sufficient
shows a desire to foreclose fact-intensive tests, such as
those that existed under the former Article 9 of the
UCC, inquiring into whether a person conducting a
search would discover a filing under any given name.
Requiring a financing statement to provide a debtor’s
legal name is a clear cut test that is in accord with that
intent.

Furthermore, § 84–9–503, read as a whole, indicates
that a legal name should be used for an individual
debtor. In the case of debtor-entities, § 84–9–503(a)
states that legal names must be used to render them
sufficient under § 84–9–502(a). Trade names or other
names may be listed, but it is insufficient to list a
debtor by such names alone. A different standard
should not apply to individual debtors. The more
specific provisions applicable to entities, together with
the importance of naming the debtor in the financing
statement to facilitate the notice filing system and
increase commercial certainty, indicates that an
individual debtor must be listed on a financing
statement by his or her legal name, not by a nickname.

Our conclusion that a legal name is necessary to
sufficiently provide the name of an individual debtor
within the meaning of § 84–9–503(a) is also supported
by four practical considerations. First, mandating the
debtor’s legal name sets a clear test so as [to] simplify
the drafting of financing statements. Second, setting a
clear test simplifies the parameters of UCC searches.
. . . Third, requiring the debtor’s legal name will avoid
litigation as to the commonality or appropriateness of
a debtor’s nickname, and as to whether a reasonable
searcher would have or should have known to use the
name. Finally, obtaining a debtor’s legal name is not


                            11


Case 18-41253    Doc# 199   Filed 12/20/19   Page 11 of 17
            difficult or burdensome for the creditor taking a secured
            interest in a debtor’s property. Indeed, knowing the
            individual’s legal name will assure the accuracy of any
            search that creditor conducts prior to taking its secured
            interest in property.23

In 2010, the Uniform Law Commission of the American Law Institute

approved alternatives for amending § 9-503 of the Uniform Commercial Code

to clarify the name of an individual debtor to be used on a financing

statement. In 2012, Kansas adopted one of the alternatives, with minor

change that is not relevant. K.S.A. 84-9-503 now provides in part:

            (a) Sufficiency of debtor’s name. A financing statement
            sufficiently provides the name of the debtor:

                                       ***
            (4) subject to subsection (g) [addressing circumstance
            when debtor has more than one drivers’ licenses or
            identification cards], if the debtor is an individual to
            whom this state has issued a driver’s license or
            identification card that has not expired, only if the
            financing statement provides the name of the
            individual which is indicated on the driver’s license or
            identification card;

Accordingly, under the law in effect currently and when CNH filed its

financing statements, a financing statement is effective only if it provides the

name of the debtor as stated on his or her driver’s license or identification

card. It is not difficult or burdensome for a lender to review the name on a


      23
        Pankratz Implement Co. v. Citizens Nat’l Bank, 281 Kan. at 223-24, 130 P.3d
at 66-67 (quoting In re Kinderknecht, 308 B.R. at 75-76).

                                        12


            Case 18-41253    Doc# 199    Filed 12/20/19   Page 12 of 17
borrower’s driver’s license and correctly complete the UCC-1 using that name.

      There are no reported Kansas cases construing the name requirement

since the 2012 amendment.24 The change from requiring the “individual . . .

name of the debtor” to the “name indicated” on the debtor’s driver’s license is

the only relevant amendment of Article 9 since the Pankratz Implement Co.

decision. Section 9-506 has not been amended. The interpretation of sections

9-503 and 9-506 in Pankratz Implement Co. is therefore applicable to the

current version of Article 9, with substitution of the section 9-503(a)(4)

requirement of using the debtor’s driver’s license name in place of the debtor’s

individual name. That interpretation requires that a financing statement,

without any variation, accurately reflect the name on the driver’s license,

unless the official search safe harbor is satisfied.

      The official commentary to the 2010 revision of the uniform law

supports the requirement that the financing statement accurately reflect the

debtor’s driver’s license name. It states in part:

             Name indicated on the driver’s license.


      24
         There are at least two reported cases from other jurisdictions construing the
required use of the name of an individual’s name reflected on the debtor’s driver’s
license after the 2010 amendment. Both hold that a filing was seriously misleading
when the it omitted the debtor’s middle initial that was stated on the divers’ license.
Pierce v. Farm Bureau Bank (In re Pierce), 581 B.R. 912 (Bankr. S.D. Ga. 2018);
Mainsource Bank v. Leaf Capital Funding, LLC ( In re Nay), 563 B.R. 535 (Bankr. S.D.
2017).

                                          13


             Case 18-41253     Doc# 199    Filed 12/20/19   Page 13 of 17
               A financing statement does not “provide the name of
               the individual which is indicated” on the debtor’s
               driver’s license unless the name it provides is the same
               as the name indicated on the license. This is the case
               even if the name indicated on the debtor’s driver’s
               license contains an error.

               Example 1: Debtor, an individual whose principal
               residence is in Illinois, grants a security interest to SP
               in certain business equipment. SP files a financing
               statement with the Illinois filing office. The financing
               statement provides the name appearing on Debtor’s
               Illinois driver’s license, “Joseph Allan Jones.”. . .

               A filing against “Joseph A. Jones” or “Joseph Jones”
               would not “provide the name of the individual which is
               indicated” on the debtor’s driver’s license. . . .If there is
               any doubt about an individual debtor’s name, a secured
               party may choose to file one or more financing
               statements that provide a number of possible names for
               the debtor and a searcher may similarly choose to
               search under a number of possible names.25

The Court concludes that Article 9 required CNH to file its financing

statement using Debtor’s name from his driver’s license: “Preston D Dennis.”

      D.       CNH’s Financing Statements are Seriously Misleading

      As stated above, CNH’s financing statements used “Preston” as

Debtor’s surname and “D.Dennis” as his first name. Debtor’s driver’s license

indicates his name is “Preston D Dennis;” there is no period following D, and

there is a space between D and Dennis. To reflect the name on Debtor’s



      25
           U.C.C. § 9-503, cmt. 2(d) (2010) (emphasis added).

                                            14


               Case 18-41253    Doc# 199     Filed 12/20/19   Page 14 of 17
driver’s license, as required by K.S.A. 84-9-503(a)(4), the financing

statements should have stated Preston as Debtor’s surname, D as his first

name, and Dennis as his middle name. Although the difference between the

name as stated by CNH and the correct name is minor, K.S.A. 84-9-503)(a)(4)

and K.S.A. 84-9-506 (when construed together in the manner required by the

Kansas Supreme Court decision in Pankratz Implement Co.) and the Official

Commentary to UCC § 9-503 compel the conclusion that Debtor’s name is not

correctly stated and is seriously misleading.

      Without citing any case law authority, CNH urges that its financing

statements correctly indicate the name on Debtor’s driver’s license. It argues

that the license does not identify the fields as “first,” “personal,” or “middle,”

and there is nothing to indicate that periods and spaces change what

constitutes a name. But this position ignores what the diver’s license reflects;

it states the name is “Preston D Dennis.” It does not include a period and does

include a space between D and Dennis. K.S.A. 84-9-503(a)(4) provides a

financing statement sufficiently states the name of an individual debtor only

if it reflects the name on the driver’s license. As Pankratz Implement Co.

holds, a minor error—the omission of the letter “d” from the name




                                         15


            Case 18-41253     Doc# 199   Filed 12/20/19   Page 15 of 17
“Rodger”—is material.26 As stated in the U.C.C. commentary, the name used

on the financing statement must be exactly the name reflected on the driver’s

license, even if that name on the driver’s license contains errors. If there is

question about the name stated on the license, or an ambiguity, the

commentary suggests filing under more than one name. In this case,

particularly since “D.Dennis” is not a recognizable first personal name, it

would have been prudent for CNH to have done so.

      K.S.A. 84-9-506, entitled effect of error or omissions, does not excuse

CNH’s failure to use Debtor’s name as reflected on his driver’s license.

Subsection (b), which provides a financing statement is seriously misleading

if it fails to comply with K.S.A. 84-9-504(a) reinforces the necessity of using

the driver’s license name. Subsection (c) provides a safe harbor, providing

that a financing statement name that does not satisfy K.S.A. 84-9-504(a) is

nevertheless not seriously misleading if a search using the filing office’s

official search logic and the debtor’s correct name would locate the filing. In

this case the record contains two official searches, one using “Dewey Dennis




      26
         See also Rushton v. Standard Indus., Inc. (In re C.W. Mining Co.), 488 B.R.
715, 728 (D. Utah 2013) (use of “CW Mining Company” as the name of an organization
was seriously misleading when the correct name was named “C.W. Mining Co.”).

                                         16


            Case 18-41253     Doc# 199   Filed 12/20/19   Page 16 of 17
Preston” and one using “D Dennis Preston.”27 Neither located either of CNH’s

financing statements.

III.   Conclusion

       For the foregoing reasons, the Court sustains Debtor’s position that

CNH’s security interests in the combine and header are not perfected.

Debtor’s objection to CNH’s proof of claim28 is sustained.

       The foregoing constitute Findings of Fact and Conclusions of Law under

Rules 7052 and 9014(c) of the Federal Rules of Bankruptcy Procedure which

make Rule 52(a) of the Federal Rules of Civil Procedure applicable to this

matter. The judgment based on this ruling stated above will become effective

when it is entered on the docket for this case, as provided by Federal Rule of

Bankruptcy Procedure 9021.

       It is so ordered.

                                    ###




        For purposes of § 9-506(c) the “name of the Debtor” is the name as stated on
       27

the debtor’s driver’s license. In re Nay, 563 B.R. at 538; In re Pierce, 581 B.R. at 922.
       28
            Doc. 150.

                                           17


                Case 18-41253   Doc# 199    Filed 12/20/19   Page 17 of 17
